Michael Jungreis, Bar No. 7711184
REEVES AMODIO LLC

500 L Street, Suite 300

Anchorage, AK 99501

Telephone: (907) 222-7100
Facsirnile: (907) 222-7199
mj@reevesamodz'o.com

Attorneysfor PlaintiffAlsco Inc.

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ALASKA

 

ALSCC) INC., a Nevada corporation With )
its principal place of business in Utah, )
) CIVIL ACTION NO.
Plaintiff, ) 3:18-cv-
)
vs. )
)
BENIHANA, INC., a Delaware )
corporation With its principal place of )
business in Florida, )
)
Defendant. )
COMPLAINT

For its cause of action, Plaintiff ALSCO INC. (“Alsco”) alleges as follows:

l. Alsco is a Nevada corporation With its principal place of business in Utah,
authorized to do business in Alaska. Alsco has paid all taxes and filed all reports
required With the State of Alaska and is qualified to bring this action. Alsco is a supplier

of textile services operating in Anchorage, Alaska.

COMPLAINT
Alsco Inc. v. Benihana, Inc. Case No. 3:18-cv-

Page l _
Case 3:18-cV-00236-HRH Document 1 Fl|ed 10/09/18 Page 1 of 4

2. Benihana lnc. (“Benihana”) is a Delaware corporation With its principal
place of business in Florida, doing business in Alaska. This action arises from a breach
of the Service Agreement by Benihana.

3. This Court has subject matter jurisdiction pursuant to 28 U.S.C. §i332(a)
and (c) because the parties are diverse as defined in that statute, and the amount in
controversy exceeds 375,000.

4. This complaint arises from a contracted entered into in Anchorage, Alaska
for services supplied in Anchorage.

5. On February 5, 2016, Benihana and Alsco executed a Service
Agreement, in Which Alsco agreed to supply certain commercial laundry and linen
services and goods to Benihana, and Benihana agreed to pay for those services and
goods (see Service Agreement attached as Exhibz't A). The services included
providing distinctive monogrammed items that cannot be used by other customers

6. The Service Agreement listed flat rate service items and unit price
minimum usage items. All items and services that Alsco Was to provide to Benihana
have a unit price and replacement charge, as listed on the Service Agreernent.

7. Under the Service Agreement, if the Agreement is terminated,

Benihana shall purchase all goods in service at the replacement charge as listed on
the Agreement (the “Buy Out” provision), along With liquidated damages in an
amount equal to 50% of the average weekly charge for goods and services during
the 10 weeks immediately preceding a premature termination

CoMPLAINT

Alsco Inc. v. Benihana, Inc. Case No. 3118-cv-

Page2 _
Case 3:18-cV-00236-HRH Document 1 Fl|ed 10/09/18 Page 2 of 4

8. Under the Service Agreement, a finance charge of 1.5% per month is
imposed on all outstanding amounts owing by Benihana to Alsco for more than 30
days.

9. Under the Service Agreement, reasonable attorney’s fees and costs
incurred by the prevailing party in connection with any claim under the Agreement
shall be paid by the other party.

10. The intent of the Buy Out is to compensate Alsco for the items in
service with Benihana that are distinctive to it, and the liquidated damages are to
reasonably compensate Alsco for breach of the contract

ll. Benihana breached the Service Agreement by unilaterally terminating
the Agreement without cause, and, despite demand, failing to pay the Buy Out
charge or the liquidated damages amount

12. Because of Benihana’ unilateral termination of the Service
Agreement, Alsco was damaged and is entitled to the Buy Out provided for under
the Service Agreement in the amount of $l 1,013.16, plus liquidated damages
provided for under the Service Agreement in the amount of 3107,769.83 (See
attached as .Exhl'bz`t B the Agreement Termination Worksheet.)

13. The amounts alleged as owing in the preceding paragraph have been
owing since June, 2018, when Benihana terminated the Service Agreement

REQUEST FOR RELIEF

WHEREFORE, Alsco prays for relief as follows:

COMPLAINT
Alsco Inc. v. Benihana, lnc. Case No. 3:18-cv-

Page 3 _
Case 3:18-cV-00236-HRH Document 1 Fl|ed 10/09/18 Page 3 of 4

l. That the court enter a judgment against Benihana for the principal
sum of $118,782.99, of which 5107,769.83 is for liquidated damages for Benihana’s
breach of contract and $1 1,013. 16 is for the buyout.

2. That the court award the finance charge of l.5% per month from July,
2018 to the date ofjudgment, as well as post-judgment interest on all amounts
recovered, together with actual costs and attorneys’+ fees incurred by Alsco in
commencing and maintaining this action.

3. That the court award Alsco such other and further relief as this court
deems just and proper.

DATED this ___ day of October, 2018 at Anchorage, Alaska.

REEVES AMODIO, LLP
Attorneys for Alsco, lnc.

BY: /s/ Michael Jungreis
Michael Jungreis

COMPLAINT
Alsco ]nc. v. Benihana, Inc. Case No. 3:18-cv-

Page 4 .
Case 3:18-cV-00236-HRH Document 1 Fl|ed 10/09/18 Page 4 of 4

